DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Appeal Brief filed on 6/1/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsken et al. (hereinafter Elsken), Neural Architecture Search: A Survey, in view of Seif, Everything you need to know about AutoML and Neural Architecture Search, further in view of Gao et al. (hereinafter Gai), U.S. Patent Application Publication 2020/0167586.
Regarding Claim 1, Elsken discloses a computer-implemented method of generating scale-permuted models having improved accuracy or reduced computational requirements, the method comprising: 
defining, by a computing system comprising one or more computing devices, a search space including a plurality of candidate permutations of a plurality of candidate feature blocks, each of the plurality of candidate feature blocks having a respective resolution [“search space defines which neural architectures a NAS approach might discover” §2, line 1; “The search space is then parametrized by: (i) the (maximum) number of layers n (possibly unbounded); (ii) the type of operation every layer executes, e.g., pooling, convolution, or more advanced operations like depthwise separable convolutions (Chollet, 2016) or dilated convolutions (Yu and Koltun, 2016); and (iii) hyperparameters associated with the operation, e.g., number of filters, kernel size and strides for a convolutional layer (Baker et al., 2017a; Suganuma et al., 2017; Cai et al., 2018a), or simply number of units for fully-connected networks (Mendoza et al., 2016).” pg. 3, lines 1-8; Figures 2, 3];
performing, by the computing system, a plurality of search iterations [“number of layers n” pg. 3, line 2; “type of operation every layer executes” pg. 3, line 3] by a search algorithm [“NAS” §2, line 1] to select a scale-permuted model from the search space [“finding a neural architecture” §4, line 1], wherein the scale-permuted model is based at least in part on a candidate permutation of the plurality of candidate permutations [“search strategies can be used to explore the space of neural architectures” §3, line 1; “sequential decision processes” pg. 6, line 25; Figures 2, 3]; and 
providing, by the computing system, the scale-permuted model as an output [“Neural Architecture Search” §1, line 5; Note: A NAS process provides the model as output].
However, Elsken fails to explicitly disclose the candidate permutation comprising a plurality of permuted feature blocks having a permuted ordering that differs from an initial ordering of the plurality of candidate feature blocks.
Seif discloses the candidate permutation comprising a plurality of permuted feature blocks having a permuted ordering that differs from an initial ordering of the plurality of candidate feature blocks [“an algorithm grab different blocks and put those blocks together to make a network.  Train and test out that network.  Based on your results, adjust the blocks you used to make the network and how you put them together!” pg. 3, lines 1-4].
It would have been obvious to one having ordinary skill in the art, having the teachings of Elsken and Seif before him before the effective filing date of the claimed invention, to modify the method of Elsken to incorporate the rearranged ordering of Seif.
Given the advantage of adjusting the blocks to create a better network structure for better results, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Elsken fails to explicitly disclose wherein the scale-permuted model comprises a first feature block and a second feature block ordered subsequent to the first feature block, the respective resolution of the second feature block being higher than the respective resolution of the first feature block.
Gao discloses wherein the scale-permuted model comprises a first feature block and a second feature block ordered subsequent to the first feature block, the respective resolution of the second feature block being higher than the respective resolution of the first feature block [“In some embodiments, the multi-scale trained model may include a plurality of sequentially connected layers each of which corresponds to one of the plurality of resolution levels. The plurality of layers may include a first layer, a last layer, and one or more middle layers between the first layer and the last layer. At least one layer of the plurality of layers other than the last layer may be connected to a next layer via a downsampling path. At least one layer of the plurality of layers other than the first layer may be connected to a previous layer via an upsampling path.” ¶11, 20].
It would have been obvious to one having ordinary skill in the art, having the teachings of Elsken, Seif and Gao before him before the effective filing date of the claimed invention, to modify the combination to incorporate upsampling of Gao.
Given the advantage of increasing the detection intensity of a small object at a relatively high operation speed, thereby increasing the overall detection accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Elsken, Seif and Gao disclose the computer-implemented method of claim 1.  Elsken further discloses wherein performing each of the plurality of search iterations comprises: 
determining, by the computing system, a candidate scale-permuted model from the search space [“finding a neural architecture” §4, line 1], the candidate scale-permuted model comprising a plurality of permuted feature blocks based at least in part on the candidate permutation [“number of layers n” pg. 3, line 2; “type of operation every layer executes” pg. 3, line 3; “search strategies can be used to explore the space of neural architectures” §3, line 1; “sequential decision processes” pg. 6, line 25; Figures 2, 3]; and 
evaluating, by the computing system, the candidate scale-permuted model based at least in part on a performance estimation strategy to obtain an evaluation of the candidate scale-permuted model [“finding a neural architecture A that maximizes some performance measure, such as accuracy on unseen data. To guide their search process, these strategies need to estimate the performance of a given architecture A they consider. The simplest way of doing this is to train A on training data and evaluate its performance on validation data.” §4, lines 1-5]; 
wherein the scale-permuted model is selected based at least in part on the evaluations of the candidate scale-permuted model for each of the plurality of search iterations [“finding a neural architecture A that maximizes some performance measure”] §4 lines 1-2];

Regarding Claim 3, Elsken, Seif and Gao disclose the computer-implemented method of claim 2.  Elsken further discloses wherein determining the candidate scale-permuted model from the search space comprises: 
determining, by the computing system, the plurality of permuted feature blocks based at least in part on the candidate permutation [“number of layers n” pg. 3, line 2; “type of operation every layer executes” pg. 3, line 3; “search strategies can be used to explore the space of neural architectures” §3, line 1; “sequential decision processes” pg. 6, line 25; Figures 2, 3]; and 
determining, by the computing system, one or more cross-block connections between the plurality of permuted feature blocks [Figures 2, 3; Note: cross-block is satisfied by a combination of convolutional and pooling layers as found in these figures].

Regarding Claim 4, Elsken, Seif and Gao disclose the computer-implemented method of claim 3.  Elsken further discloses wherein the one or more cross-block connections comprises at least one cross-scale connection configured to connect a parent block of the plurality of permuted feature blocks, the parent block having a first resolution, to a target block of the plurality of permuted feature blocks, the target block having a second resolution [Figure 2; Note: It is implicit that convolutional layers and pooling layers have different resolution].

Regarding Claim 8, Elsken, Seif and Gao disclose the computer-implemented method of claim 1.  Elsken further discloses wherein the plurality of candidate feature blocks is defined based at least in part on an existing model architecture [Fig. 2; Note: It is implicit that convolutional and pooling layers are known blocks in existing convolutional neural network architecture.].

Regarding Claim 9, Elsken, Seif and Gao disclose the computer-implemented method of claim 1.  Elsken further discloses wherein the search algorithm comprises Neural Architecture Search [“Neural Architecture Search (NAS)” §1, line 5].

Claim 17 is rejected on the same grounds as claim 2.  Elsken further discloses receiving, at a computing system comprising one or more computing devices, a plurality of candidate feature blocks from a user, each of the plurality of candidate feature blocks having a respective scale [“manually designed architectures…and use their cells within these models” pg. 5, lines 5-6].
Claim 18 is rejected on the same grounds as claim 3.
Claim 20 is rejected with the same mappings as claim 9.

Claims 5-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsken, Seif and Gao, in view of Pudipeddi et al. (hereinafter Pudipeddi), U.S. Patent Application Publication 2021/0019151.
Regarding Claim 5, Elsken, Seif and Gao disclose the computer-implemented method of claim 2.
However, Elsken fails to explicitly disclose wherein determining the candidate scale-permuted model from the search space comprises applying, by the computing system, one or more block adjustments to the plurality of permuted feature blocks.
Pudipeddi discloses wherein determining the candidate scale-permuted model from the search space comprises applying, by the computing system, one or more block adjustments to the plurality of permuted feature blocks [“The NAS-built network may be trained and tested, and based on the test results, the building blocks may be adjusted.” ¶102].
It would have been obvious to one having ordinary skill in the art, having the teachings of Elsken, Seif, Gao, and Pudipeddi before him before the effective filing date of the claimed invention, to modify the combination to incorporate the block adjustment of Pudipeddi.
Given the advantage of adjusting blocks to find the optimal structure to increase the models efficiency and/or accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Elsken, Seif, Gao, and Pudipeddi disclose the computer-implemented method of claim 5.
However, Elsken fails to explicitly disclose wherein the one or more block adjustments comprise at least one type adjustment.
Pudipeddi discloses wherein the one or more block adjustments comprise at least one type adjustment [“The NAS-built network may be trained and tested, and based on the test results, the building blocks may be adjusted.” ¶102].
It would have been obvious to one having ordinary skill in the art, having the teachings of Elsken, Seif, Gao, and Pudipeddi before him before the effective filing date of the claimed invention, to modify the combination to incorporate the block adjustment of Pudipeddi.
Given the advantage of adjusting blocks to find the optimal structure to increase the models efficiency and/or accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Elsken, Seif, Gao, and Pudipeddi disclose the computer-implemented method of claim 5.  Elsken further discloses wherein the one or more block adjustments comprise at least one resolution adjustment [Fig. 2; Note: It is implicit that convolutional and pooling layers in a convolutional neural network have different resolution, so adjusting the nodes would also adjust the resolution.].

Claim 19 is rejected on the same grounds as claim 5.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to Tseng and the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.  Examiner again notes that Applicant appears to use the terms “scale” and “resolution” interchangeably.
Regarding the 35 U.S.C. 103 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that 1) Elsken fails to disclose a search space including a plurality of candidate permutations, 2) Seif teaches away from the claimed technique, and 3) modifying Seif to arrive at the claimed technique would destroy the principle operation of Seif.  Examiner disagrees for at least the following reasons.
First, Elsken discloses a search space that defines which neural architectures a NAS approach might discover  (§2, line 1).  This search space includes (i) the (maximum) number of layers n (possibly unbounded); (ii) the type of operation every layer executes, e.g., pooling, convolution, or more advanced operations like depthwise separable convolutions or dilated convolutions; and (iii) hyperparameters associated with the operation, e.g., number of filters, kernel size and strides for a convolutional layer, or simply number of units for fully-connected networks (pg. 3, lines 1-8).  Furthermore, Figures 2 and 3 of Elsken shows possible permutations.  Therefore, Elsken discloses a search space including a plurality of candidate permutations
Second, Seif does not teach away from the combination since Seif is only used in the rejection to disclose reordering of blocks in order to find an optimal architecture.  An optimal architecture is desired in both Seif and the instant application.  Both scaling and resolution are found in the other references.  Additionally, Seif does not disclose that the ordering of blocks for optimal architecture cannot be done with upsampling.  Therefore, Seif does not teach away. 
Third, Seif’s principle operation would not be destroyed were it to be modified.  Nothing in Seif discloses that upsampling would prevent the operation of the cited techniques of reordering blocks for optimal architecture.  In fact, a person having ordinary skill in the art would understand that optimization’s goal is to increase performance.  Therefore, combinatory modifications to Seif would not destroy its operation.
For at least these reasons, the rejections are maintained.
With respect to the Applicant’s request for a rejoinder, as per MPEP 821.04 - The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder.
	
Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).  Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123